Citation Nr: 0934480	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
gunshot wound residuals of the right thigh involving Muscle 
Group XV.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to March 
1969.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefits sought on appeal.

In June 2006, the Veteran alleged clear and unmistakable 
error (CUE) as to the September 1989 rating decision that 
assigned an initial disability rating of 10 percent for the 
award of gunshot wound residuals, right medial upper thigh, 
Muscle Group XV.  However, this matter is not before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.

The issues of entitlement to a rating higher than 50 percent 
for PTSD and to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below.



FINDING OF FACT

The Veteran's gunshot wound residuals of the right thigh 
involving Muscle Group XV is not productive of a moderately 
severe disability.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for gunshot wound residuals of the right thigh involving 
Muscle Group XV have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.55-4.56, 4.73, Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in March 2005, July 2008, and in June 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was afforded with a VA examination in April 2006, 
which contains the clinical findings necessary to evaluate 
the severity of the Veteran's residuals from a gunshot wound 
to the right thigh under the schedular criteria contained in 
the Schedule for Rating Disabilities.  The Veteran's VA 
treatment records have also been associated with the record.  
Consequently the Board finds that there is sufficient medical 
evidence of record so as to provide the Board with a sound 
basis on which to adjudicate the case.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any other error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Rather, the Veteran 
submitted in July 2008 and October 2008 that he had no 
additional information to submit.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Factual Background

The Veteran's separation examination, dated in March 1969, 
indicates bullet wound injuries to the legs in July 1968.  
Physical examination demonstrated that the gunshot wound 
residuals, consisted of a flesh wound the right thigh, 
posteriorly.

After service, upon VA examination dated in September 1989, 
the Veteran submitted that he had sustained gunshot wounds to 
the right inner thigh and the right buttock regions.  He 
indicated that since discharge he had not experienced any 
residuals relating to his gunshot wounds until the past three 
years.  Physical examination revealed that he had better than 
average muscle strength in all the major muscle groups of the 
lower extremities.  There was an ovoid scar on the inner 
portion of the right leg near the junction of the inguinal 
region.  The scar was unattached to the underlying muscular 
structure and the skin was freely mobile.  Upon physical 
examination of the right buttock, there was no evidence of a 
residual scar.  Sensation of the lower extremities was 
intact.  The examiner concluded that there wash no evidence 
of muscular deficit in either of the muscle groups and he 
further noted that range of motion of the right hip and right 
knee was within normal limits. 

By means of a rating decision dated in September 1989, 
service connection was awarded for residuals of a gunshot 
wound to the right medial upper thigh, Muscle Group XV.  An 
initial disability rating of 10 percent was assigned.

The current claim on appeal was received in December 2005.   
The Veteran was accordingly afforded a VA examination in 
March 2006.  The Veteran presented with subjective complaints 
of pain, difficulty lifting the right leg up, occasional 
right leg weakness, and frequent muscle cramping.  He 
indicated that he had sustained a deep penetrating gunshot 
wound to the upper medial aspect of the right thigh.  
Additionally, he maintained that a second bullet may have 
glanced off his tailbone.  At that time, he was not on any 
medication for his residual disability.  Physical examination 
revealed a 7cm. x 2cm. scar on the upper medial aspect of the 
right thigh area.  There was tenderness upon palpation.  
Palpation did not reveal any loss of muscle substance, 
impairment of muscle tone, or loss of deep fascia.  The scar 
was level with the skin.  There was no disfigurement, 
ulceration, adherence, tissue loss, keloid formation, hypo- 
or hyper-pigmentation, or abnormal texture. There was no 
instability, inflammation, or edema. No exit wound was noted.   

Posture was normal but gait did show a slight right limp.  
There did not appear to be any signs of impairment of 
incoordination or lowered endurance.  X-rays did not 
demonstrate any identifiable abnormality of the right hip and 
right femur.  Examination revealed that it was Muscle Group 
XV that was involved.  With respect to muscle strength, the 
Veteran could move the joint independently but with 
limitation by pain, easy fatigability, or weakness.  The 
muscle injury did not affect the particular body part it 
controlled.  There was no muscle herniation and the muscle 
injury did not involve any damage to the tendons, bones, 
joints, or nerves.  Range of motion of the right hip was 
within normal limits.  Flexion was to 125 degrees.  Extension 
was to 30 degrees.  Adduction was to 25 degrees.  Abduction 
was to 45 degrees.  There was pain at endpoints of adduction 
and abduction.  External rotation was to 60 degrees and 
internal rotation was to 40 degrees.  After repetitive use, 
there was pain and weakness; however, there was no fatigue, 
lack of endurance, or incoordination.  Additionally, there 
was no peripheral nerve involvement.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Gunshot wounds or shell fragment wounds are rated as muscle 
injuries under 38 C.F.R. §§ 4.56 and 4.73.  For purposes of 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d).  

The Veteran's gunshot wound residuals of the right thigh 
involving Muscle Group XV, have been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5315.  
Diagnostic Code 5315 pertains to Muscle Group XV, concerning 
the muscle functions of adduction of the hip, flexion of the 
hip, and flexion of the knee.  The muscles affected are 
within the mesial thigh group and consist of the: (1) 
adductor longus; (2) adductor brevis; (3) adductor magnus; 
(4) gracilis. A 10 percent evaluation requires moderate 
injury.  A 20 percent evaluation requires moderately severe 
injury.  A 30 percent evaluation requires severe injury.

A moderate disability is evident where there are wounds which 
are through-and-through or deeply penetrating and of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56(c) 
and (d)(2).

For a classification as a moderately severe disability, the 
rating criteria require a wound with debridement or prolonged 
infection, or with sloughing of soft parts, intermuscular 
scarring.  History would include prolonged hospitalization 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  Objective 
findings would include indications on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

The criteria for a classification as a severe disability 
include bone shattering fracture or open comminuted fracture, 
and there is no diagnosis of intermuscular binding and 
scarring with extensive debridement or prolonged infection, 
or with sloughing of soft parts, intermuscular binding and 
scarring.  History includes prolonged hospitalization for 
treatment.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups.  X-ray may show minute multiple 
scattered foreign bodies.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Functional loss must also be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Muscle injury ratings will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must generally be lower than 
the evaluation for unfavorable ankylosis of that joint.  38 
C.F.R. § 4.55(d).  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).

The April 2006 VA examination reflects that the Veteran 
exhibited full range of motion of the right hip joint.  The 
Board acknowledges that the Veteran did experience pain at 
the end points of abduction and adduction; however, it did 
not result in any limitation of range of motion.  
Additionally, although the repetitive motion resulted in pain 
and weakness, there was no evidence of fatigue, lack of 
endurance, incoordination, or limitation in range of motion.  
Moreover, the examiner specifically noted the muscle injury 
did not affect the particular body part function it 
controlled and there was no muscle herniation.  Further, the 
muscle injury did not involve any peripheral nerve damage.

The aforementioned objective findings demonstrate that the 
Veteran's service-connected right thigh gunshot wound 
residuals, Muscle Group XV, most nearly approximate the 
criteria for a moderate muscle injury, and hence, a 10 
percent rating.  38 C.F.R. § 4.7.  A higher rating has not 
been met or approximated the next higher rating of 20 percent 
for moderately severe disability as defined in 38 C.F.R. § 
4.56(c), to a moderately severe degree.

The Board acknowledges the Veteran's testimony that he 
sustained a through and through injury that required 
prolonged hospitalization; however, this has not been 
substantiated by the evidence of record.  The service medical 
records only noted a flesh wound to the right thigh.  
Moreover, post-service VA examinations dated in 1989 and 2006 
have only identified a single scar on the right thigh.  The 
record is accordingly absent any objective evidence of a 
through and through injury, there is also no evidence that 
the Veteran's gunshot wound injury resulted in debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring, which are the additional criteria for 
moderately severe muscle impairment.  The Veteran also 
testified that he experienced muscle weakness and pain, which 
are cardinal signs and symptoms of muscle disability.  
Objective findings have demonstrated pain, easy fatigability, 
and weakness; however, there is no indication of deep fascia 
or muscle substance or impairment of muscle tonus.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  In that regard, the Veteran has complained of 
pain on use of the right thigh.  The Board finds that an 
additional evaluation for pain under these provisions is not 
appropriate in this instance.  Pain and functional impairment 
are already considerations of 38 C.F.R. 4.56 and Diagnostic 
Code 5315 and, thus, the Veteran has already been compensated 
consistent with his symptoms for impairment of the right 
thigh under these criteria. Thus, he has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45; De Luca, supra. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected gunshot wound residuals, right thigh, Muscle Group 
XV, throughout the entire appeal period. 38 C.F.R. §§ 4.1, 
4.7, 4.56, 4.73, Diagnostic Code 5315.  As the preponderance 
of the evidence weights against the claim, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The United States Court of Appeals for Veterans 
Claims has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A rating higher than 10 percent for gunshot wound residuals 
of the right thigh involving Muscle Group XV is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claim for an 
increased evaluation for PTSD prior to final appellate 
review.  In this regard, the Board is of the opinion that the 
record reflects a need for a VA examination prior to further 
appellate review.  The Board will defer consideration of the 
claim for a total disability rating based on individual 
unemployability pending this development. 

During his hearing in July 2009, the Veteran's testimony 
suggested a potential increase in severity in his PTSD 
symptomatology since his last VA examination in April 2006.  
Specifically, the Veteran appeared to endorse feelings of 
suicidality.  He also alleged that his PTSD symptomatology 
more closely approximated the rating criteria for a 70 
percent disability rating.  Accordingly, the Board believes 
that the Veteran should be afforded another VA examination to 
determine the current level of severity of his PTSD.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and report complaints and 
clinical findings in detail.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable to the 
Veteran's service-connected disability.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected PTSD produces in his 
capacity for performing substantially 
gainful employment and whether such 
employment is possible given the severity 
of the service-connected PTSD.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


